Appeals from an order of the Supreme Court, Wayne County (Dennis M. Kehoe, A.J.), entered January 28, 2004 in a personal injury action. The order denied plaintiffs’ motions for an order setting aside the verdict and directing a new trial on the issue of liability.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Hurlbutt, J.P., Scudder, Smith, Pine and Hayes, JJ.